  Case 2:21-mj-09147-CLW Document 1 Filed 03/22/21 Page 1 of 6 PageID: 1




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                          Honorable Cathy L. Waldor

           V.                                     Mag. No. 21- 41c.{ 1-

RAHIM HARRIS and                                  CRIMINAL COMPLAINT
HANEEFHA WHITE


     I, Veronica R. Morales-Miller, being duly sworn, state the following is true
and correct to the best of my knowledge and belief:

                             SEE ATTACHMENT A

      I further state that I am a Special Agent with the Bureau of Alcohol,
Tobacco, Firearms and Explosives, and that this complaint is based on the
following facts:

                             SEE ATTACHMENT B

Continued on the attached page and made a part hereof:




Attested to by telephone pursuant to
Fed. R. Crim. P. 4.l(b)(2)(A) on March 19, 2021
in the District of New Jersey



HONORABLE CATHY L. WALDOR                 ..
United States Magistrate Judge        Signature of Judicial Officer
  Case 2:21-mj-09147-CLW Document 1 Filed 03/22/21 Page 2 of 6 PageID: 2




                               ATTACHMENT A

                                 COUNT ONE
        (Possession of Firearms and Ammunition by a Convicted Felon)

      On or about March 15, 2021, in Hudson County, in the District of New
Jersey and elsewhere, the defendant,

                               RAHIM HARRIS,

knowing he had previously been convicted in a court of at least one crime
punishable by a term of imprisonment exceeding one year, did knowingly
possess in and affecting interstate commerce firearms and ammunition, namely,
a) a .357 caliber Glock Model 32 Gen 3 semiautomatic handgun, bearing serial
number VHV766, which was loaded with twenty-three rounds of ammunition; b)
a .223 caliber American Tactical Model Milisport semiautomatic rifle, bearing
serial number MSA019592; c) a .410-gauge American Tactical Onmi-Hybrid
shotgun, bearing serial number NS125222; d) a .40 caliber Smith & Wesson
Model SD40VE semiautomatic handgun, bearing serial number FBB0253, which
was loaded with one round of ammunition; e) a 5.7x28-millimeter FN Herstal
Model 57 semiautomatic handgun, bearing serial number 386364213, which
was loaded with fifteen rounds of ammunition; f) a .380 caliber Taurus Model
PT738 semiautomatic handgun, bearing serial number 1D102429; g) a multi-
caliber Sig MCX Rattler semiautomatic rifle, bearing serial number 63F02584 7,
which was loaded with fifteen rounds of ammunition; h) a 12-gauge Mossberg
Model 500 pump action shotgun, bearing serial number V0546020; i) a high-
capacity drum magazine containing several rounds of .223 ammunition; j) a
high-capacity magazine containing twenty-nine rounds of .300 caliber
ammunition; k) twenty-three rounds of .357 caliber ammunition; 1) nineteen
rounds of 5. 7x28-millimeter ammunition; 1) a box containing several rounds of
.357 caliber ammunition; m) six rounds of .380 caliber ammunition; n) eight
rounds of 12-gauge shotgun ammunition; o) one round of .410-gauge shotgun
ammunition; and p) multiple rounds of loose ammunition.

      In violation of Title 18, United States Code, Section 922(g)(l).
  Case 2:21-mj-09147-CLW Document 1 Filed 03/22/21 Page 3 of 6 PageID: 3




                                 COUNT TWO
      (Aiding and Abetting the Possession of Firearms by a Convicted Felon)

      On or about March 15, 2021, in Hudson County, in the District of New
Jersey and elsewhere, the defendant,

                              HANEEFHA WHITE,

knowingly aided and abetted the possession of firearms, namely, a) a .40 caliber
Smith & Wesson Model SD40VE semiautomatic handgun, bearing serial number
FBB0253; b) a 5. 7x28-millimeter FN Herstal Model 57 semiautomatic handgun,
bearing serial number 386364213; c) a .380 caliber Taurus Model PT738
semiautomatic handgun, bearing serial number 1D102429; d) a multi-caliber
Sig MCX Rattler semiautomatic rifle, bearing serial number 63F02584 7; and e)
a 12-gauge Mossberg Model 500 pump action shotgun, bearing serial number
V0546020, all of which were in and affecting interstate commerce, by Rahim
Harris, who had previously been convicted of a crime punishable by a term of
imprisonment exceeding one year.

      In violation of Title 18, United States Code, Sections 922(g)(l) and 2.
  Case 2:21-mj-09147-CLW Document 1 Filed 03/22/21 Page 4 of 6 PageID: 4




                               ATTACHMENT B

      I, Veronica Morales-Miller, am a Special Agent with the Bureau of Alcohol,
Tobacco, Firearms and Explosives. I am fully familiar with the facts set forth
herein based on my own investigation, my conversations with other law
enforcement officers, and my review of reports, documents, and photographs of
the evidence. Where statements of others are related herein, they are related in
substance and part. Because this complaint is being submitted for a limited
purpose, I have not set forth each and every fact that I know concerning this
investigation. Where I assert that an event took place on a particular date, I am
asserting that it took place on or about the date alleged.

      1. On or about November 21, 2007, defendant Rahim Harris ("Harris")
was convicted in the United States District Court for the Middle District of
Pennsylvania, for conspiracy to distribute heroin, contrary to Title 21, United
States Code, Sections 84l(a)(l) and 841(b)(l)(B), in violation of Title 21, United
States Code, Section 846, an offense punishable by a term of imprisonment of
more than one year.

      2. On or about December 21, 2019, a criminal complaint and arrest
warrant (the "Arrest Warrant") were filed in Newark, New Jersey against Harris
for weapons and aggravated assault offenses allegedly committed on that date.

      3. On or about March 14, 2021, law enforcement received a tip regarding
Harris's whereabouts. Specifically, the tip provided the name of a hotel in
Secaucus, New Jersey (the "Hotel"), as well as the number of the room (the
"Room") that Harris was staying in. Law enforcement then responded to the
Hotel a few hours later to attempt to locate Harris and execute the Arrest
Warrant. Upon arriving at the Hotel, an employee identified Harris from a
photograph as an individual who had been staying in the Room.

       4. Law enforcement then set up surveillance in the Hotel and observed a
female, later identified as Harris's wife, Haneefha White ("White"), entering the
Room from the hallway. They attempted to summon White to their location in
the hallway, but she entered the Room and closed the door. White then called
the front desk and asked why police were in the hallway.

      5. Law enforcement then spoke with White several times on the telephone,
attempting without success to persuade her to come out of the Room. During
the conversations, White indicated that there were several other individuals in
the Room with her, and that they were "on edge" and had firearms and hand
grenades in the Room.

      6. After several hours of unsuccessful negotiations with White, law
enforcement called the Room and Harris picked up the phone. Harris stated that
he did not want to come out of the Room because of the Arrest Warrant. Harris
  Case 2:21-mj-09147-CLW Document 1 Filed 03/22/21 Page 5 of 6 PageID: 5




also stated that he was "prepared for war" and "ready to die."

      7. Eventually, in the morning hours of on or about March 15, 2021, Harris
and White (who were the only occupants of the Room) came out of the Room and
surrendered. A lawful search of the Room yielded the following:

            a) a stolen .357 caliber Glock Model 32 Gen 3 semiautomatic
            handgun, bearing serial number VHV766, which was loaded with
            twenty-three rounds of ammunition;

            b) a .223 caliber American Tactical Model Milisport semiautomatic
            rifle, bearing serial number MSA019592;

            c) a .410-gauge American Tactical Onmi-Hybrid shotgun, bearing
            serial number NS125222;

            d) a .40 caliber Smith & Wesson Model SD40VE semiautomatic
            handgun, bearing serial number FBB0253, which was loaded with
            one round of .40 caliber ammunition;

            e) a 5. 7x28-millimeter FN Herstal Model 57 semiautomatic
            handgun, bearing serial number 386364213, which was loaded with
            fifteen rounds of ammunition;

            f) a .380 caliber Taurus Model Pf738 semiautomatic handgun,
            bearing serial number 1D102429;

            g) a multi-caliber Sig MCX Rattler semiautomatic rifle, bearing serial
            number 63F02584 7, which was loaded with fifteen rounds of
            ammunition;

            h) a 12-gauge Mossberg Model 500 pump action shotgun, bearing
            serial number V0546020;

            i) a high-capacity drum magazine containing several rounds of .223
            ammunition;

            j) a high-capacity magazine containing twenty-nine rounds of .300
            caliber ammunition;

            k) twenty-three rounds of .357 caliber ammunition;

            1) nineteen rounds ,of 5. 7x28-millimeter ammunition;

            m) six rounds of .380 caliber ammunition;
  Case 2:21-mj-09147-CLW Document 1 Filed 03/22/21 Page 6 of 6 PageID: 6




            n) eight rounds of 12-gauge shotgun ammunition;

            o) one round of .410-gauge shotgun ammunition;

            p) multiple rounds of loose ammunition

(collectively, the "Firearms and Ammunition").

      8. Law enforcement also found the following in the Room:

            q) fourteen firearm ammunition magazines;

            r) an inert hand grenade;

            s) $36,910 in United States currency;

            t) a fraudulent Delaware identification card;

            u) a fraudulent Florida identification card;

            v) a registration for 2016 Porsche Cayenne; and

            w) miscellaneous bank cards.

      9. After their arrests, Harris and White both voluntarily and knowingly
waived their Miranda rights and provided recorded statements. Harris admitted,
in substance and in part, that the firearms listed above in paragraphs 7(a) and
7(b) belonged to him, and that he had purchased them "on the street." White
admitted, in substance and in part, that she previously purchased several of the
firearms found in the Room and transported them to New Jersey.              Law
enforcement determined that the firearms listed in paragraphs 7(d) through 7(h)
were lawfully purchased by White in Pennsylvania.

       10. The Firearms and Ammunition were manufactured outside the State
of New Jersey. Therefore, the Firearms and Ammunition necessarily moved in
interstate commerce prior to March 15, 2021.
